Citation Nr: 0109234	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  93-21 464	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active military service from March 1974 to 
March 1978 and from June 1980 to July 1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a determination of December 1992 by 
the St. Louis, Missouri Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran has since 
moved to within the jurisdiction of the Denver, Colorado, RO.  
In July 1995, August 1998, and January 2000, the Board 
remanded this case to the RO.


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence necessary to substantiate the claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

The Board notes that this case has been remanded on three 
prior occasions, but regrets that it once more must be 
remanded as the directives of the last January 2000 were not 
followed.  In the case of Stegall v. West, 11 Vet. App. 268 
(1998), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held 
that a remand by the Board imposes upon the Secretary of the 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  It was further held that where the remand orders 
of the Board are not complied with, the Board errs in failing 
to insure compliance.  The Court also noted that its holdings 
in that case are precedent to be followed in all cases 
presently in remand status.  Id. 

In addition, the Veterans Claims Assistance Act of 2000 
imposes certain enhanced notice and duty to assist 
requirements upon VA.  The Board duly notes that the veteran 
in this particular case does not appear to be cooperating in 
any way with the RO and the Board acknowledges the RO's 
frustration in this regard.  It appears that, once again, 
although the RO attempted to schedule the veteran for 
counseling, he did not report.  Nevertheless, the RO must 
follow the directives in this remand decision, as were set 
forth in the last remand decision.  

The RO should make one more attempt to schedule the veteran 
for counseling.  If he cooperates and the veteran's claim is 
reactivated, consideration of Davenport v. Brown, 7 Vet. App. 
476 (1995), should be undertaken.  Otherwise, the RO should 
review the veteran's claim and should address what 
explanation of the purpose of the initial evaluation was 
provided to the veteran and how the veteran was informed of 
the suspension of the initial evaluation, the reasons for the 
suspension, and the steps necessary to resume the initial 
evaluation per 38 C.F.R. § 21.50(e); how the veteran was 
informed of his responsibility for satisfactory conduct and 
cooperation per 38 C.F.R. § 21.362(b); what reasonable 
counseling efforts have been made per 38 C.F.R. § 21.364(a); 
what change in status had been made per 38 C.F.R. §§  21.180-
198; what notification of any such change he had received per 
38 C.F.R. §§ 21.180(d), 21.420; and the applicability of any 
actions taken under that provision 38 C.F.R. § 21.198(b).

In the event that the veteran cooperates, but his claim 
remains denied, the veteran and his representative should be 
furnished a supplemental statement of the case that contains 
a summary of the relevant evidence and a citation and 
discussion of the current applicable laws and regulations and 
a discussion of the Davenport decision.  In the event that 
the veteran continues to fail to cooperate, the veteran and 
his representative should be furnished a supplemental 
statement of the case that contains a summary of the relevant 
evidence and a citation and discussion of the applicable laws 
and regulations to include 38 C.F.R. §§ 21.50, 21.180, 
21.184, 21.188, 21.197, 21.198, 21.362, 21.364, 21.420.

The law requires full compliance with all orders in this 
remand.  Stegall.  Although the instructions in this remand 
should be carried out in a logical chronological sequence, no 
instruction in this remand may be given a lower order of 
priority in terms of the necessity of carrying out the 
instructions completely.  Accordingly, this matter is 
Remanded for the following action:

1.  The RO should make one more attempt 
to schedule the veteran for counseling.  
If he cooperates and the veteran's claim 
is reactivated, consideration of 
Davenport should be undertaken.  
Otherwise, the RO should review the 
veteran's claim and should address what 
explanation of the purpose of the initial 
evaluation was provided to the veteran 
and how the veteran was informed of the 
suspension of the initial evaluation, the 
reasons for the suspension, and the steps 
necessary to resume the initial 
evaluation per 38 C.F.R. § 21.50(e); how 
the veteran was informed of his 
responsibility for satisfactory conduct 
and cooperation per 38 C.F.R. 
§ 21.362(b); what reasonable counseling 
efforts have been made per 38 C.F.R. § 
21.364(a); what change in status had been 
made per 38 C.F.R. §§ 21.180-198; what 
notification of any such change he had 
received per 38 C.F.R. §§ 21.180(d), 
21.420; and the applicability of any 
actions taken under that provision 38 
C.F.R. § 21.198(b).

2.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should reconsider the veteran's claim in 
light of all pertinent evidence of record 
and legal authority, to specifically 
include that cited to herein.  The RO 
must provide adequate reasons and bases 
for its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.  In the 
event that the veteran cooperates, but 
his claim remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the current applicable laws and 
regulations and a discussion of the 
Davenport decision.  In the event that 
the veteran continues to fail to 
cooperate, the veteran and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations to 
include 38 C.F.R. §§ 21.50, 21.180, 
21.184, 21.188, 21.197, 21.198, 21.362, 
21.364, 21.420. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




